Citation Nr: 0613691	
Decision Date: 05/11/06    Archive Date: 05/25/06	

DOCKET NO.  03-32 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Entitlement to special monthly pension on account of being in 
need of the aid and attendance of another person.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel



INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico, that denied the benefit sought on 
appeal.  The veteran, who had active service from June 1953 
to June 1955, appealed that decision to the BVA, and the case 
was referred to the Board for appellate review.


FINDINGS OF FACT

1.  The veteran is not shown to be blind, bedridden, a 
patient in a nursing home, confined to his immediate premises 
due to his disabilities, or unable to avoid the hazards of 
his daily environment.

2.  The veteran is not shown to have functional impairment of 
his upper extremities such that he would be unable to 
accomplish ordinary daily living activities without 
assistance.


CONCLUSION OF LAW

The requirements for special monthly pension on account of 
being in need of the aid and attendance of another person 
have not been met.  38 U.S.C.A. §§ 1502, 1521, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.351, 3.352 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before addressing the merits of the veteran's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2005); see also Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, No. 05-7157 
(Fed. Cir. Apr. 5, 2006).  The notification obligation in 
this case was accomplished by way of a letter from the RO to 
the veteran dated in March 2003.  While this notice does not 
provide any information concerning the effective date that 
could be assigned should aid and attendance benefits be 
granted, Dingess v. Nicholson, No. 01-1917 (U.S. Vet App. Mar 
3, 2006), since this decision affirms the RO's denial, the 
veteran is not prejudiced by the failure to provide him that 
further information.  

The RO also provided assistance to the veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The veteran and his representative have been kept appraised 
of the RO's actions in this case by way of the Statement of 
the Case, and been informed of the evidence considered in the 
case, the pertinent laws and regulations and a rationale for 
the decision reached in denying the claim.  The veteran and 
his representative have not made the RO or the Board aware of 
any additional evidence that needs to be obtained in order to 
fairly decide this appeal, and have not argued that any error 
or deficiency in the accomplishment of the duty to notify and 
duty to assist has prejudiced him in the adjudication of his 
claim.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).  
Therefore, the Board finds that duty to notify and duty to 
assist have been satisfied and will proceed to the merits of 
the veteran's claim.  

The veteran essentially contends that as a result of his 
disabilities he is in need of the aid and attendance of 
another person.  The veteran reports that he has had surgery 
for colon cancer and that he is receiving chemotherapy.  He 
reports that he has lost 36 pounds, is very depressed and 
tired and is without enthusiasm or strength.  Therefore, a 
favorable determination has been requested.

The need for aid and attendance is defined as helplessness or 
being so nearly helpless as to require the regular aid and 
attendance of another person.  38 C.F.R. § 3.351(b).  The 
veteran will be considered in need of aid and attendance if 
he is (1) blind or so nearly blind as to have corrected 
visual acuity of 5/200 or less, in both eyes, or concentric 
contraction of the visual field to 5 degrees or less; or 
(2) is a patient in a nursing home because of mental or 
physical incapacity; or establishes a factual need for aid 
and attendance under the criteria set for in 38 C.F.R. 
§ 3.352(a).  38 C.F.R. § 3.351(c).  

Under 38 C.F.R. § 3.352(a) the following criteria will be 
accorded consideration in determining the need for regular 
aid and attendance:  The inability of a claimant to dress or 
undress himself, or to keep himself ordinarily clean and 
presentable; frequent need of adjustment of any special 
prosthetic or orthopedic appliances which by reason of the 
particular disability cannot be done with aid (this will not 
include the adjustment of appliances which normal persons 
would be unable to adjust without such aid, such as supports, 
belts, lacing at the back, etc.); the inability of a claimant 
to feed himself through loss of coordination of upper 
extremities or through extreme weakness; inability to attend 
to the wants of nature; or incapacity, physical or mental, 
which requires care or assistance on a regular basis to 
protect the claimant from hazards or dangers incident to his 
daily environment.  "Bedridden" will be a proper basis for 
the determination.  "Bedridden" will be that condition which, 
through its essential character, actually requires that the 
claimant remain in bed.  The fact that a claimant has 
voluntarily taken to bed or that a physician has prescribed 
bedrest for the greater or lesser part of the day to promote 
convalescence or cure will not suffice.  It is not required 
that all of the disabling conditions enumerated be found to 
exist before a favorable ruling may be made.  The particular 
personal functions which the veteran is unable to perform 
should be considered in connection with his condition as a 
whole.  It is only necessary that the evidence establish that 
the veteran is so helpless as to need regular aid and 
attendance, not that there be a constant need.  
Determinations that the veteran is so helpless, as to be in 
need of regular aid and attendance will not be based solely 
on an opinion that the claimant's condition is such that it 
would require him to be in bed.  They must be based on the 
actual requirements of personal assistance from others.  
38 C.F.R. § 3.352(a).  

The evidence for consideration consists of VA medical 
records, as well as the reports of VA examinations performed 
in April 2003.  A review of this evidence discloses that the 
veteran is not blind, bedridden, or a patient in a nursing 
home, nor does the veteran contend otherwise.  The April 2003 
VA examination indicated that the veteran's refractive error 
was corrected with eyeglasses that he was not bedridden or 
wheelchair ridden, was not hospitalized and that the veteran 
lived at home with his wife.

The Board also finds that the evidence shows that the veteran 
does not require the assistance of another person to perform 
activities of daily living, such as feeding or dressing 
himself, keeping himself ordinarily clean and presentable or 
tending to the wants of nature, nor does he require care or 
assistance on a regular basis to protect him from the hazards 
or dangers incident to his daily environment.  The April 2003 
VA aid and attendance examination indicated that the veteran 
had satisfactory musculoskeletal function and coordination of 
his upper extremities.  Also, the examiner indicated that 
there was satisfactory musculoskeletal function and 
coordination of the lower extremities with the exception of 
some weakness of the extremities after chemotherapy.  The 
examiner noted that the veteran was able to ambulate alone 
slowly, but with satisfactory to his age and was able to walk 
without assistance of another person or mechanical aids.  It 
was also noted that the veteran was able to leave his home at 
any time with company.

The VA psychiatric examination performed in April 2003 
reflected that the veteran was alert and oriented times 
three.  While the veteran's mood was slightly depressed and 
his affect was constricted, his attention was good and his 
concentration and memory were described as fair.  The 
veteran's insight and judgment were also described as fair 
and it was noted that the veteran exhibited good impulse 
control.

Therefore, the Board finds that the evidence does not 
demonstrate that the veteran is unable to perform activities 
of daily living, nor is the veteran shown to require the care 
or assistance on a regular basis to protect him from the 
hazards or dangers incident to his daily environment.  The 
evidence shows that the veteran has no restrictions of his 
upper extremities such that he would be unable to perform 
activities of daily living such as feeding or dressing 
himself, keeping himself ordinarily clean and presentable or 
tending to the wants of nature.  Similarly, the evidence does 
not demonstrate that the veteran has significant impairment 
of his lower extremities or any psychiatric impairment such 
that he would be unable to protect himself from the hazards 
or dangers incident to his daily environment.  Therefore, the 
Board concludes that the weight of the evidence is against 
the veteran's claim for special monthly pension on account of 
being in need of the aid and attendance of another person.


ORDER

Special monthly pension on account of being in need of the 
aid and attendance of another person is denied.



	                        
____________________________________________
	VITO A. CLEMENTI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


